Plaintiff in error, Dan Ward, was convicted on a charge that in Tulsa county on the 28th day of September, 1917, he did have in his possession 22 half pints of whisky with intent to sell the same, and in accordance with the verdict of the jury he was on the 28th day of February, 1918, sentenced to be confined in the county jail for a period, of 60 days and pay a fine of $100 and the costs. From the judgment an appeal was taken by filing in this court on June, 1918, a petition in error with case-made. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reason stated, the motion is sustained; and the judgment of the trial court is affirmed.